        Case 1:18-cv-00335-EAW Document 24 Filed 11/11/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

KATHRYN L. KUHANECK,

                    Plaintiff,                          DECISION AND ORDER
             v.
                                                        1:18-CV-00335 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________


                                   INTRODUCTION

      Plaintiff Kathryn L. Kuhaneck (“Plaintiff”) moves for attorneys’ fees in the amount

of $21,749.50, pursuant to 42 U.S.C. § 406(b). (Dkt. 21). The Commissioner of Social

Security (“the Commissioner”) does not object to Plaintiff’s request. (Dkt. 23). For the

reasons discussed below, the Court grants Plaintiff’s motion.

                                   BACKGROUND

      On March 13, 2018, Plaintiff filed this action, seeking review of the final decision

of the Commissioner denying her application for Disability Insurance Benefits. (Dkt. 1).

Plaintiff moved for judgment on the pleadings on October 1, 2018 (Dkt. 11), and the

Commissioner moved for judgment on the pleadings on November 30, 2018 (Dkt. 15). By

Decision and Order dated February 13, 2019, the Court denied the Commissioner’s motion

and granted Plaintiff’s motion, remanding the matter for further administrative

proceedings. (Dkt. 17).

      By Stipulation and Order filed on August 20, 2019, the parties agreed that Plaintiff’s


                                           -1-
         Case 1:18-cv-00335-EAW Document 24 Filed 11/11/20 Page 2 of 5




counsel was entitled to $7,500.00 for services performed in connection with this action,

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). (Dkt. 20).

       After a supplemental hearing, the ALJ issued a fully favorable decision on May 29,

2020. (See Dkt. 21-3). Thereafter, the Commissioner issued a Notice of Award dated

October 12, 2020, in connection with Plaintiff’s DIB claim, indicating that 25% of

Plaintiff’s past-due benefits ($21,749.50) was withheld to pay Plaintiff’s representative.

(Dkt. 21-4 at 3).

       On October 26, 2020, Plaintiff moved for attorneys’ fees pursuant to 42 U.S.C.

§ 406(b). (Dkt. 21). Plaintiff’s counsel seeks $21,749.50, which represents the statutory

cap of 25% of the past-due benefits. (See Dkt. 21-1 at 8; Dkt. 21-4 at 3). Counsel states

that if she receives the requested fee, she will refund to Plaintiff the $7,500.00 EAJA fee.

(Dkt. 21-1 at 5). The Commissioner filed a response, indicating that he has no objection

to Plaintiff’s counsel’s fee request. (See Dkt. 23).

                                           DISCUSSION

       Section 406(b) provides, in relevant part, as follows:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due benefits
       to which the claimant is entitled by reason of such judgment. . . .

42 U.S.C. § 406(b)(1)(A). In other words, § 406(b) allows a successful claimant’s attorney

to seek court approval of his or her fees, not to exceed 25% of the total past-due benefits.

Section 406(b) “calls for court review of [contingent-fee] arrangements as an independent

check, to assure that they yield reasonable results in particular cases.” Gisbrecht v.

                                             -2-
        Case 1:18-cv-00335-EAW Document 24 Filed 11/11/20 Page 3 of 5




Barnhart, 535 U.S. 789, 807 (2002). This review is subject to “one boundary line:

Agreements are unenforceable to the extent that they provide for fees exceeding 25 percent

of the past-due benefits.” Id. (citing § 406(b)). “Within the 25 percent boundary, . . . the

attorney for the successful claimant must show that the fee sought is reasonable for the

services rendered.” Id.

       Accordingly, a fee is not automatically recoverable simply because it is equal to or

less than 25% of the client’s total past-due benefits. “To the contrary, because section

406(b) requires an affirmative judicial finding that the fee allowed is ‘reasonable,’ the

attorney bears the burden of persuasion that the statutory requirement has been satisfied.”

Id. at 807 n.17. As such, the Commissioner’s failure to oppose the motion is not

dispositive. Mix v. Comm’r of Soc. Sec., No. 6:14-CV-06219 (MAT), 2017 WL 2222247,

at *2 (W.D.N.Y. May 22, 2017). Several factors are relevant to the reasonableness

analysis, including the following: (1) “whether the contingency percentage is within the

25% cap”; (2) “whether there has been fraud or overreaching in making the agreement”;

and (3) “whether the requested amount is so large as to be a windfall to the attorney.” Wells

v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990). Also relevant are the following: (1) “the

character of the representation and the results the representative achieved”; (2) “the amount

of time counsel spent on the case”; (3) whether “the attorney is responsible for delay”; and

(4) “the lawyer’s normal hourly billing charge for noncontingent-fee cases.” Gisbrecht,

535 U.S. at 808.




                                            -3-
        Case 1:18-cv-00335-EAW Document 24 Filed 11/11/20 Page 4 of 5




       Here, the Court finds the requested fee is reasonable.         The requested fee of

$21,749.50 represents the 25% statutory cap identified by the SSA. (See Dkt. 21-1 at 8;

Dkt. 21-4 at 3). As such, the requested fee falls within the statutory 25% cap.

       The Court further finds the requested fee is not an amount so large as to be a windfall

to counsel. The requested fee would result in a de facto hourly rate of $394.73 ($21,749.50

divided by 55.1 hours). Counsel’s effective hourly rate falls well under the range of rates

under § 406(b) approved by courts. See Buckley v. Berryhill, No. 15-CV-0341-A, 2018

WL 3368434, at *2-3 (W.D.N.Y. July 10, 2018) (approving de facto hourly rate of

$1,000.00); Cieslik v. Berryhill, No. 14-CV-430-A, 2018 WL 446218, at *3 (W.D.N.Y.

Jan. 17, 2018) (approving de facto hourly rate of $792.44); Rita M. B. v. Berryhill, No.

5:16-CV-0262 (DEP), 2018 WL 5784101, at *6 (N.D.N.Y. Nov. 5, 2018) (approving de

facto hourly rate of $644.48).

       The Court also finds the remaining relevant factors weigh in favor of finding that

counsel’s requested fee is reasonable. There is no evidence of fraud or overreaching in the

making of the agreement. Additionally, counsel was not responsible for any delay.

Further, counsel has provided effective representation. Despite having her applications for

benefits initially denied, due to counsel’s efforts, Plaintiff secured a recovery of past-due

benefits. (See Dkt. 21-3; Dkt. 21-4).

       The Court also notes that counsel is required to return the previously awarded EAJA

fee of $7,500.00. See Gisbrecht, 535 U.S. at 796 (“Fee awards may be made under both

[EAJA and § 406(b)], but the claimant’s attorney must refund to the claimant the amount



                                            -4-
        Case 1:18-cv-00335-EAW Document 24 Filed 11/11/20 Page 5 of 5




of the smaller fee. . . .”). Accordingly, in light of the above, the Court finds counsel’s

requested fee is reasonable.

                                      CONCLUSION

       For the foregoing reasons, Plaintiff’s § 406(b) motion (Dkt. 21) for attorneys’ fees

is granted, and the Court hereby orders as follows: (1) Plaintiff’s counsel shall be paid

attorneys’ fees in the amount of $21,749.50, out of funds withheld from Plaintiff’s past-

due benefits; and (2) Plaintiff’s counsel is hereby directed to remit the previously awarded

EAJA fee of $7,500.00 to Plaintiff.

       SO ORDERED.

                                          _____________________________________
                                          ELIZABETH A. WOLFORD
                                          United States District Judge


DATED:        November 11, 2020
              Rochester, New York




                                           -5-
